Hunstein, Justice.
Jose Najera was convicted of malice murder in the shooting death of Juan Pedraza and the aggravated assault of three other individuals.1 In his sole enumeration of error, Najera contends the evidence was insufficient to support the verdict. We disagree and *482affirm his convictions.
Decided November 5, 2001.
Demetria N. Williams, for appellant.
J. Tom Morgan, District Attorney, Barbara B. Conroy, Jeanne M. Canavan, Assistant District Attorneys, Thurbert E. Baker, Attorney General, Tammie J. Philbrick, Assistant Attorney General, for appel-lee.
Viewed in the light most favorable to the verdict, the jury was authorized to find that on the night of the crimes Najera was involved in an altercation at a nightclub. After exiting the club, Najera waited in the parking lot for 30 minutes to confront the individuals with whom he had argued. As the victim, who was not involved in the argument, came out of the club, Najera told the driver of his car to follow the victim believing him to be the individual who instigated the argument. Najera then ordered the driver to pass the victim’s car, told his friends to get down, and began shooting at the victim. The victim died as a result of a fatal gunshot wound to the chest.
Najera contends there was insufficient evidence for a jury to convict him of malice murder. On appeal, this Court reviews the evidence in the light most favorable to the verdict and defers to the jury’s assessment as to the weight of the evidence and credibility of the witnesses. Casey v. State, 267 Ga. 433, 434 (479 SE2d 715) (1997). Because the jury was authorized to find that Najera waited 30 minutes for the victim, told the driver to follow the victim, and intentionally shot at the victim and other occupants in the victim’s car, we hold the evidence was sufficient to enable a rational trier of fact to find beyond a reasonable doubt that Najera committed the crimes for which he was convicted. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes occurred on October 8, 2000. Najera was indicted by a DeKalb County grand jury on October 14, 2000 on charges of malice murder, felony murder, and four counts of aggravated assault. After a jury trial, Najera was convicted of all charges, and on May 23, 2001, was sentenced to life on the malice murder charge and fifteen years for each aggravated assault charge, to run concurrently with each other and consecutive to the life sentence. His motion for a new trial was filed on June 18, 2001 and denied on July 20, 2001. A notice of appeal was filed on August 17, 2001, and the appeal was docketed in this Court on August 23, 2001. The appeal was submitted for decision on the briefs.